TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00061-CV



                  Southern County Mutual Insurance Company, Appellant

                                                 v.

                                 Charles Choukalos, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT,
   NO. GN 022247, HONORABLE W. JEANNE MEURER., JUDGE PRESIDING



                             MEMORADUM OPINION


               The parties have filed an agreed motion to dispose of this case pursuant to a

settlement agreement. The parties request that this Court reverse and remand the trial court’s

judgment to allow for entry of a final judgment consistent with their settlement agreement.

               The judgment of the trial court is reversed and the cause remanded for the entry of

final judgment consistent with the parties’ settlement agreement. Tex. R. App. P. 43.2(d).




                                               Mack Kidd, Justice

Before: Justices Kidd, Patterson and Puryear

Reversed and Remanded on Agreed Motion

Filed: July 24, 2003